DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-11, 15-18, 21-23 and 26-31 are pending in the application.  Claims 12-14, 19-20 and 24-25 have been cancelled.
Amendments to claims 1-11, 15-18, 21-23 and 26-31, filed on 9/28/2020, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation “polymeric fiber is fiber are knit,” which is unclear.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-11, 15-16, 21-22 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Planck et al. (US PGPUB 2004/0029478) in view of Sander (US Patent No. 7,875,063).
Regarding claims 1 and 21, Planck teaches a flat implant such as a knitted fabric that can contain absorbable and non-absorbable material in a ratio of 90:10 to 10:90, particularly 30:70 to 70:30 and preferably 50:50 (see [0010] and [0020]).  The non-absorbable material is preferably formed from monofilament polypropylene fibers which preferably have a thickness of 100 to 250 µm (see [0026] and [0029-[0030]).  As calculated by the Examiner for polypropylene, which has a density of about 0.9 g/cm3, and assuming a circular cross-section fiber, the disclosed fiber thickness range corresponds to a denier range of about 64 - 398 g/9000m.
With regard to the claimed monofilament and multifilament limitations, Planck teaches that preferably, the implant according to the invention has substantially all its composite components formed from monofilaments and is preferably exclusively formed from monofilaments ([0007]).  Thus, Planck teaches an embodiment (“substantially all” as opposed to “exclusively”) in which at least some of the components would be formed from multifilaments.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have included a relatively small number of multifilaments in the implants of Planck as an alternative to making the implants exclusively from monofilaments as suggested by Planck.
With regard to the claimed limitation of the absorbable polymeric fibers and the non-absorbable polymeric fibers being co-knit together to form an interdependent mesh structure, 
With regard to the claimed limitation of absorbable and non-absorbable fibers co-knit together with guide bars for each pattern threaded identically so that both the absorbable fiber and the non-absorbable fiber use the same needles, the examiner notes that this is a product-by-process limitation.  As noted above (previous paragraph), Planck teaches various examples of interconnected knitted fabric structures (e.g., Figures 2, 4, 6 and 8, and [0037]-[0045]).  The product being claimed appears to be the same as or obvious over the prior art products, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
	
With regard to the claimed limitation of a mesh structure comprising at least two different strength profiles, Planck teaches that during degradation of the degradable component, a progressive deterioration of mechanical characteristics such as the strength and flexural rigidity occurs, and the implanted fabric becomes increasingly elastic (see [0021] and [0025]).  
Planck does not appear to explicitly disclose that said non-absorbable synthetic fiber has an ultimate elongation of greater than 30%, or that the polymeric mesh is heat set or heated.
However, Sander teaches a tissue repair device that comprises a flexible linking member which can be knitted and fabricated from bioresorbable and/or non-resorbable fibers, wherein the non-bioabsorbable materials in filamentous form are preferably elastic and exhibit an elongation at break of at least about 30 percent, preferably at least about 40 or 50 percent, and wherein such materials include polyethylene and polypropylene, See especially column 8 lines 45-57, also column 8 lines 4-44 and column 10 lines 17-18).  Sander also teaches placing the flexible linking member in a mold that is heated (see col. 7 lines 17-29 and cols. 11-12 lines 61-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mesh of Planck with an ultimate elongation of at least about 30 percent, preferably at least about 40 or 50 percent, and to further heat the mesh in a mold, in order to obtain a flexible linking member for use in a suture-like device for repairing torn tissue or muscle, such as the meniscus of the knee, wherein the device remains in place until the tear is completely healed, as taught by Sander (see Abstract and column 2 lines 20-33).
Regarding claims 2 and 22, Planck shows examples wherein absorbable fibers and non-absorbable fibers are co-knit using different knit patterns (see Figures 2, 4, 6 and 8, and [0037]-[0045]; also [0014]).
Regarding claim 3, Planck teaches that the extensibility of the implant may be identical in each of the longitudinal, transverse and diagonal directions, and the implant may become increasingly elastic and flexible during degradation of the absorbable component (see [0021], [0025] and [0028]).
Regarding claims 4-5, Planck teaches that after degradation of the absorbable material, the mechanical characteristics of the remaining implant may be adapted to or restore the natural characteristics of the abdominal viscera (see [0023] and [0035]).
Regarding claim 6
Regarding claim 9, Planck teaches that the absorbable material can be selected as polydioxanone (see [0030]).
Regarding claim 10, Sander teaches an absorbable fiber comprising copolymers of polyethylene oxide, lactide and glycolide (see column 4 lines 54-58 and column 8 lines 4-9).  
Regarding claim 11, Planck teaches that the absorbable material may be formed from monofilament polylactide fibers and the monofilaments preferably have a thickness of 100 to 150 µm (see [0008], [0026] and [0029-[0030]).  As calculated by the Examiner for polylactide, which has a density of about 1.3 g/cm3, and assuming a circular cross-section fiber, the disclosed fiber thickness range corresponds to a denier range of about 92 - 207 g/9000m.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have used a similar denier range for multifilaments that are included in the knitted fabrics in order to maintain the desired pore shapes and pore sizes in the fabric structures of Planck (see [0012]-[0013]). 
Regarding claim 15, Sander teaches that the bioabsorbable materials are relatively inelastic and the non-bioabsorbable materials are preferably elastic (see column 8 lines 14-28 and 45-53).
Regarding claim 16, Planck teaches a warp knit composite net (see [0047]). 
Regarding claims 26-27, Planck teaches that non-absorbable fibers such as polypropylene may be used, and broadly teaches that the non-absorbable fibers can have a thickness of 100 to 250 µm, or 100 to150 µm ([0008] and [0026]).  Sander teaches use of non-absorbable fiber-forming polymers that may be chosen from either polyethylene or polypropylene (see col. 8 lines 38-42).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized either polyethylene or polypropylene as the non-absorbable fiber of Planck in order to provide non-absorbable fibers having desirable elastic properties for use in a tissue repair device as taught by Sander (see col. 8 lines 38-57).  In addition, it would have 
Thus, with regards to the polyethylene fiber denier range required by independent claim 1: as calculated by the examiner, for a polyethylene fiber (density ≈ 0.94 g/cm3) having a circular cross-section (cross-sectional area = 3.14*radius2), a fiber thickness range of 100 to 150 µm would correspond to a denier range of about 66 to 150 g/9000m.  For instance, for a 100 µm diameter polyethylene fiber, the corresponding fiber denier is about: 0.94 g/cm3 x 3.14 x [(100µm/10000)/2]2 x 100 x 9000 = 66 g/9000m, wherein 10000 µm per cm, 100 cm per m, and 9000 are used as unit conversion factors.
Regarding claims 28-29, Sander teaches that the non-absorbable materials in filamentous form are preferably elastic and exhibit an elongation at break preferably at least about 40 percent, or more preferably at least about 50 percent (column 8 lines 45-57).  In addition, or in the alternative, the examiner notes that Planck and Sander teach the use of similar materials and fiber sizes as those disclosed in the instant application.  Thus, the claimed properties would be so provided, or it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  


Claims 7-8 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Planck et al. (US PGPUB 2004/0029478) in view of Sander (US Patent No. .
Regarding claims 7-8, the combination of Planck and Sander remains as applied above, wherein Planck further teaches that the absorbable material can be selected from the group comprising polyglycolide, polylactide, polytrimethylene carbonate, and their copolymers and terpolymers (see [0030]).
Planck and Sander may not explicitly disclose that the absorbable fiber comprises a polyaxial, segmented biodegradable copolyester that comprises a glycolide/I-lactide/trimethylene carbonate copolymer. 
However Shalaby teaches a knitted mesh that comprises an absorbable component that can be selected from segmented polyaxial copolyesters comprising at least two monomers selected from glycolide, l-lactide, ε-caprolactone and trimethylene carbonate (see [0011]-[0013]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the absorbable filaments of Planck and Sander with segmented polyaxial copolyesters in order to obtain a selectively absorbable/biodegradable fibrous composite knitted mesh in which stiffness is mediated, and which can transition to exhibit independent functional mechanical properties during in-vivo use in degrading environments, such as in orthopedic, vascular or tissue engineering applications, as taught by Shalaby (see [0002] and [0011]).
Regarding claim 23, Shalaby teaches an example wherein a non-absorbable yarn is knitted in a marquisette pattern and is combined with an absorbable yarn knitted in a sand-fly pattern (see Example 13 at [0078]-[0088]; also Example 10).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the mesh of Planck in view of Sander with marquisette and sand-fly knitting patterns in order to obtain mesh mechanical and physical properties on the order of those taught by Shalaby (see Tables X and XI at [0096]).


Claims 17, 18 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Planck et al. (US PGPUB 2004/0029478) in view of Sander (US Patent No. 7,875,063), as applied above to claims 1, 6 and 21, further in view of Bayon (US PGPUB 2010/0016872).
Regarding claim 17, the combination of Planck and Sander remains as applied above.  
With regards to 40-70% of the initial mass remaining after degradation as claimed, Planck teaches that the implant can contain absorbable and non-absorbable material in a ratio of 30:70 to 70:30 and preferably 50:50 (see [0020]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that use of fiber material ratios within the ranges taught by Planck would provide a mesh wherein 40% of the initial mass of the mesh would remain after absorption of the absorbable yarns, as provided by the remaining amount of non-absorbable material.
Planck and Sander may not explicitly disclose wherein the polymeric mesh has an initial area weight ranging from about 70 to 110 g/m2.
However, Bayon teaches a polymeric mesh wherein in embodiments the mesh weight density is below about 100 g/m2, or in other embodiments it is greater than about 50 g/m2 or greater than about 100 g/m2 see [0105] and [0110]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the polymeric mesh of Planck in view of Sander with an initial area weight of below about 100 g/m2 or greater than about 50 g/m2 in order to obtain an isoelastic or asymmetrical polymeric mesh knitted from both absorbable and non-absorbable yarns for use as an implant for soft tissue repair/regeneration (e.g., hernia repair), as taught by Bayon (see [0002], [0103], [0105] and [0110]).
Regarding claim 18, Bayon teaches a mesh that may have a porosity from 20% to about 98%, (see [0113]).  With regard to an initial average pore size of the mesh, Bayon teaches a 
Regarding claims 30-31, Bayon teaches that the mesh can display a thickness lower than about 1 mm (see [0104]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the polymeric mesh of Planck in view of Sander with a thickness lower than about 1 mm in order to obtain a knitted polymeric mesh for use as an implant for soft tissue repair and/or regeneration (e.g., hernia repair), as taught by Bayon (see [0002] and [0104]).

Response to Arguments

Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive. 
Contention (1): Applicant contends that Fig. 4a of Planck shows a composite structure where one side of a PP mesh is attached to one side of a PLLA mesh, and that such a composite structure does not teach or suggest a co-knit structure of Applicant's claimed invention (applicant further contends the same situation occurs in Figs. 6a. and 8a).  In this regard, Applicant contends that Applicant's claimed invention is not a composite of one mesh joined to another mesh to form a composite implant, but rather, the mesh of Applicant's claimed  wherein two separately identifiable meshes are knitted together (co-knit).
Regarding this contention, the examiner notes Planck describes Figs. 4a and 4b as showing the front/back of a partly absorbable implant of non-absorbable PP and a honeycombed absorbable PLLA fabric structure “knitted therewith” ([0041]).  Similarly, Planck describes Figs. 8a and 8b as showing the front/back of a partly absorbable implant of non-absorbable PP and an absorbable PLLA fabric structure “knitted thereto” ([0045]).  Planck more broadly teaches that the textile fabric structures can, according to the invention, be joined by textile procedures, particularly by knitting during their joint manufacture ([0015] and [0033]).  Thus, Planck teaches not only attaching two fabrics but more specifically teaches, for instance, non-absorbable knitted fabric structures with absorbable fabric structures knitted therewith or thereto (i.e. knitted together).  In the examiner’s view, such structures meet the claimed limitation of fibers co-knit together to form an interdependent mesh structure (for instance, interdependent mesh structures can be seen in Figs. 4a, 6a and 8a). 

Contention (2): Applicant contends the disclosure in Planck that monofilament provides the stability desired in the Planck implant, where that disclosure occurs in the context of a comparison between multifilament and monofilament fibers, would lead the person of ordinary skill in the art to conclude that monofilament fiber provides the desired implant stability and multifilament fiber does not provide the desired implant stability. Applicant submits that the person of ordinary skill in the art, reading this passage in the context of the disclosure of Planck, and wanting to prepare a functional composite implant according to Planck, would have been directed to the use of monofilament absorbable fiber and away from the use of multifilament absorbable fiber.
Regarding this contention, in the examiner’s view, Planck does not require implants formed exclusively from monofilaments and does not teach away from the incorporation of multi-exclusively formed from monofilaments”) Planck also teaches a preferable scenario in which multifilaments can be included (“the implant has substantially all its composite components formed from monofilaments") (emphasis added) ([0007] and claim 1).   The examiner further notes that Planck’s claims are not limited to the use of monofilaments (e.g. independent claims 1, 30 and 67, and most of the dependent claims).  Thus, in the examiner’s view, one having ordinary skill in the art would not consider the incorporation of multifilaments to be outside of the scope of Planck’s invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    
                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789